Citation Nr: 0702302	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

The issue on appeal arose before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which had found that the veteran had not submitted sufficient 
new and material evidence to reopen the claim of service 
connection for PTSD, which had been previously denied in 
August 1997.  On July 16, 2004, the Board issued a decision 
which determined that the veteran had presented sufficient 
new and material evidence to reopen the claim and which 
remanded the claim for service connection for additional 
evidentiary development.  The case is now again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The claimant is not a veteran of combat.

2.  Stressful experiences that led to a diagnosis of PTSD 
have not been corroborated.

3.  The veteran's diagnosed PTSD cannot be related to his 
period of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.304(f) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In July 2004 and August 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the July 2004 and August 
2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the August 2006 SSOC was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in August 2006, the veteran was provided with the 
provisions of the Dingess case.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

In the instant case, the Board notes that the record is 
replete with diagnoses, made by both private and VA 
physicians, of PTSD.  Thus, the question in this case does 
not concern the diagnosis but whether the veteran has 
presented evidence of a verified stressor to support this 
diagnosis.

The veteran's DD-214 indicated that he had received the 
National Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  His military occupational specialty 
was crane shovel operator.  There was no indication that he 
had received any combat badges or citations.  In addition, 
his service medical records do not suggest that he sustained 
any wounds related to combat.

In August 1997, during treatment with a private psychologist, 
the veteran listed four main traumatic events:  (1) in 
February 1968, he was on a patrol when a F14 dropped bombs on 
their own men.  He was in a foxhole; his eardrums burst and 
four of 14 men were killed; (2) in February 1968, he was in a 
firefight in which the pilot of a helicopter he was in was 
killed and they fell 40 feet; he was thrown out into a NVA 
fight; (3) between February and April 1968, he saw some smoke 
and smelled burning bodies - these bodies were being 
bulldozed into a burial site, although he admitted that he 
had not participated in the disposal of these bodies; and (4) 
in May 1968, he was loading bombs with a crane and found 
himself thinking of all the people that would be killed by 
those bombs.  He indicated that the second event was the most 
stressful.

A September 2000 VA treatment record noted that the veteran 
had reportedly experienced an accumulation of several 
traumatizing events including being in ambushes on the roads 
when the enemy was trying to get or destroy the ammunition; 
times when they had run over and hit mines; frequent incoming 
fire at night; and a number of dead and wounded observed.  He 
claimed that he had been injured four times.  An October 2000 
treatment note referred to an incident during the February 
1968 TET offensive.  He stated that he had just arrived in 
Vietnam and was still unarmed; as he was being taken by jeep 
to his duty station, they passed by a village that two jets 
were bombarding.  He was terrified that they would also be 
hit; he stated that he saw completely burnt villagers, 
including many women and children.

In a January 2001 statement, the veteran described his 
claimed stressors.  He stated that, prior to going to 
Vietnam, he had attended a funeral of a family member and 
that he knew that he would be next if he were not very 
careful.  His biggest complaint about serving in Vietnam was 
the lack of sleep.  He commented that in February 1968 (the 
TET Offensive) there were major ground attacks and that even 
clerks and cooks were being shot at.  He described all 
Vietnamese as the enemy, even the children.  When he arrived 
at the Air Base, it was under rocket attack.  Troops were 
being wounded and they drove past destroyed villages where he 
observed burning and dead bodies.  There were snipers all 
around and he was not armed yet.  He stated that he had been 
involved with the transportation of ammunition and that he 
had a lot of close calls with snipers, had run over mines, 
and had been subjected to mortar and rocket attacks.  In 
February 1968, the base was overrun and the ammunition dump 
was blown up.  While he was not seriously injured, he was 
scratched and shaken up.  He also described an incident when 
the crane he was operating was hit by rocket fore and tipped 
over into a river.  He was partially trapped, was knocked 
unconscious, and was rescued by some South Vietnamese 
soldiers.  He indicated that he had recurrent dreams about 
this incident.

The National Personnel Records Center (NPRC) made an attempt 
to verify the incident of the crane falling into the river, 
but were unable to locate any morning reports referring to 
this event.

In July 2004, this case was remanded so that an attempt could 
be made to verify the veteran's claimed stressors.  In July 
2004 and August 2005, the veteran was asked to provide as 
much detail as possible about his reported stressors so that 
the information could be sent to the U.S. Armed Services 
Center for Research of Unit Records (now called the U.S. Army 
and Joint Services Records research Center [JSRRC]) for 
verification.  The veteran never responded to either letter.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has not been 
established.  As noted above, there are many diagnoses of 
this disorder in the claims folder.  The question in this 
case revolves around whether or not the veteran has 
established the existence of a verified stressor upon which 
this diagnosis could be based.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat with the enemy.  "Engaged in combat with the enemy" 
has been defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case,  the evidence indicates that the veteran 
was engaged in a noncombat military occupation, namely crane 
shovel operator.  His DD-214 did not reflect the receipt of 
any combat badges.  His service medical records did not show 
that he had sustained any wounds related to combat.  
Therefore, there is no suggestion that he had participated in 
any combat.  According to West v. Brown, 7 Vet. App. 70, 76 
(1994), where "the veteran did not engage in combat with the 
enemy...the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor."  
The claimed stressors must be corroborated by independent 
evidence of record, although insisting on corroboration of 
every detail, including personal participation, defines 
corroboration too narrowly.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Unfortunately, there is no evidence of 
record that corroborates the veteran's reported stressors.  
While he stated that he was subjected to rocket attacks upon 
his arrival in Vietnam and had driven over mines, there is no 
objective corroboration of these events in the record.  
Significantly, even when given the opportunity in July 2004 
and August 2005 to provide specific information capable of 
verification about these events, the veteran had failed to 
respond.  He had also recounted an incident when a crane he 
was operating was hit by rocket fire, falling into a river.  
However, the NPRC was unable to verify, through a search of 
morning reports that this event had actually occurred.  
Clearly, the evidence of record is not sufficient to 
corroborate that a stressor that would result in PTSD had 
been experienced during service.  As a consequence, service 
connection for PTSD cannot be awarded.  In conclusion, it is 
found that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


